 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT, dated as of May 7, 2007 (this “Agreement”), between
PRA International, a Delaware corporation (the “Company”), and Terrance J.
Bieker (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Executive is currently serving as the interim Chief Executive
Officer of the Company;
     WHEREAS, the Company wishes Executive to become the full-time Chief
Executive Officer of the Company and the Executive is willing to enter into an
agreement to that end, upon the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
covenant and agree as follows:
     1. Employment
     The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to remain in the employ of the Company, on and subject to the terms and
conditions of this Agreement.
     2. Term
     The period of this Agreement (the “Agreement Term”) shall commence on
May 7, 2007 (the “Effective Date”) and shall expire on the fourth anniversary of
the Effective Date.
     3. Position, Duties and Responsibilities
     (a) The Executive shall serve as, and with the title, office and authority
of, the Chief Executive Officer of the Company. The Executive shall also hold
similar titles, offices and authority with the Company’s subsidiaries and its
successors. The Company shall use its best efforts to cause the Executive to be
nominated and elected to the Board of Directors of the Company (the “Board”) and
to the board of directors of its subsidiaries and its successors for the
duration of the Agreement Term.
     (b) The Executive shall have effective supervision and control over, and
responsibility for, the strategic direction and general and active day-to-day
leadership and management of the business and affairs of the Company and the
subsidiaries of the Company, subject only to the authority of the Board, and
shall have all of the powers, authority, duties and responsibilities usually
incident to the position and office of Chief Executive Officer of the Company.
The Executive shall report directly to the Board.

 



--------------------------------------------------------------------------------



 



     (c) The Executive agrees to devote substantially all of his business time,
efforts and skills to the performance of his duties and responsibilities under
this Agreement; provided, however, that nothing in this Agreement shall preclude
the Executive from devoting reasonable periods required for (i) participating in
professional, educational, philanthropic, public interest, charitable, social or
community activities, (ii) serving as a director or member of an advisory
committee of any corporation or other entity that the Executive is serving on as
of the Effective Date or, subject to prior approval by the Board, any other
corporation or entity that is not in competition with the Company, or
(iii) managing his personal investments; provided, further, that any such
activities set forth in clauses (i) through (iii) above do not materially
interfere with the Executive’s regular performance of his duties and
responsibilities hereunder.
     (d) The Executive shall perform his duties at the offices of the Company
located in Reston, Virginia, but from time to time the Executive may be required
to travel to other locations in the proper conduct of his responsibilities under
this Agreement.
     4. Compensation and Benefits
     In consideration of the services rendered by the Executive during the
Agreement Term, the Company shall pay or provide the Executive the compensation
and benefits set forth below.
     (a) Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) equal to $485,000 per annum. The Base Salary will be periodically
reviewed by the Compensation Committee of the Board (the “Compensation
Committee”) for possible merit increases as the Compensation Committee deems
appropriate. The Base Salary may not be reduced following the Effective Date.
The Base Salary shall be paid in arrears in substantially equal installments at
monthly or more frequent intervals, in accordance with the normal payroll
practices of the Company.
     (b) Annual Incentive Bonuses. The Company shall provide the Executive with
the opportunity to earn an annual target bonus of 60% of his Base Salary (the
“Target Bonus Amount”) for each calendar year of the Company ending during the
Agreement Term, provided that Executive’s maximum bonus opportunity for
extraordinary performance shall be governed by the provisions of the Company’s
annual MIP bonus plan. With respect to calendar year 2007, Executive’s Target
Bonus Amount and his maximum bonus opportunity under the annual MIP bonus plan
shall be pro-rated for the partial year of service from the Effective Date to
the end of the calendar year. Any annual target bonus hereunder shall otherwise
be payable under the terms of the Company’s annual bonus program for its senior
officers.
     (c) Interim CEO Incentive Bonus. The Company shall pay Executive a cash
payment in an amount of $225,000 representing the Executive’s Interim Chief
Executive Officer incentive bonus. Such amount will be paid as soon as
practicable following the Effective Date.

2



--------------------------------------------------------------------------------



 



     (d) Benefits and Perquisites. Executive will participate in all executive
compensation plans, including cash-based long-term incentive plans, and in the
same benefits and perquisites maintained by the Company for senior executives,
except that Executive will not be considered for additional equity-based grants
until 2010.
     (e) Relocation and Living Allowance. Executive will be provided with a
relocation and living allowance equal to $10,000 per month for a period of
fifteen months from the Effective Date or until Executive’s termination of
employment hereunder, if earlier. Notwithstanding the foregoing, the aggregate
amount of such allowance shall not exceed $150,000.
     5. Equity Incentives
     As further consideration for the services rendered by the Executive during
the Agreement Term, the Executive shall be granted a stock option (the “Stock
Option”) to purchase 500,000 shares of the Company’s common stock under the
terms of the Company’s 2004 Incentive Award Plan (the “Plan”). Such Stock Option
will be granted on the Effective Date, will have an exercise price equal to the
fair market value of the Company’s common stock on the date of grant for
purposes of the Plan, and will have a seven year term. The vested portion of the
Stock Option shall continue to be exercisable for 90 days following any
termination of employment, and for such longer period as Executive is precluded
from selling shares because of the Company’s policies on insider trading or
applicable securities laws restrictions (but not beyond expiration of the term),
except: (i) the vested portion of the Stock Option shall continue to be
exercisable for a period of 18 months (but not beyond expiration of the term)
following death or termination due to Disability (as the term is defined under
the Plan); (ii) the unexercised portion of the Stock Option, whether vested or
unvested, shall be cancelled and forfeited upon a termination for Cause (but
Executive’s right to exercise shall be suspended pending resolution of any
dispute as to existence of “Cause” and preserved as exercisable for 90 days if
such termination is determined to be not for Cause); and (iii) the unexercised
portion of the Stock Option, whether vested or unvested, shall be cancelled and
forfeited upon a judicial determination that there has been a breach of the
noncompetition covenant; provided, Executive’s right to exercise shall be
suspended pending resolution of any dispute as to such breach.
     The Stock Option will vest in accordance with the following:
     (a) Time-Vested Option. As to 300,000 shares covered by the Stock Option
(the “Time-Vested Option”), Executive shall become vested in and eligible to
exercise the Option as to 75,000 shares on each of the first four anniversaries
of the Effective Date, provided Executive is employed on the applicable
anniversary for such installment of the option to so vest; and further provided
that, (i) upon a Change in Control (for purposes of this Section 5, as defined
in the Plan on the date hereof) occurring on or before December 31, 2007, while
Executive is employed, 50% of the Time-Vested Option will become fully vested
and exercisable and (ii) upon a Change in Control occurring after December 31,
2007, while Executive is employed, 100% of the Time-Vested Option will become
fully vested and exercisable. Any portion of the Time-Vested Option not vested
upon a Change in Control on or before December 31, 2007 will be forfeited and
cancelled.

3



--------------------------------------------------------------------------------



 



     (b) Performance-Vested Option. As to the other 200,000 shares covered by
the Stock Option (the “Performance-Vested Option”), vesting and exercisability
shall be based on the attainment of the following closing share prices for 30
consecutive trading days at any time during the Executive’s employment with the
Company:

                      Options   Total Share Price   Vesting   Vesting
$32.00
    50,000       50,000  
$40.00
    50,000       100,000  
$50.00
    50,000       150,000  
$60.00
    50,000       200,000  

Upon a Change in Control at any time during the option term while Executive is
employed, the Performance-Vested Option will vest in whole or in part, or not
vest, in accordance with the table above based on the share price paid by the
acquirer in the Change in Control. Any portion of the Performance-Vested Option
not vested upon a Change in Control will be forfeited and cancelled.
     (c) Future Equity Awards. Executive will be eligible for annual equity and
other long-term incentive awards under the Plan (or successor plan), in the
discretion of the Compensation Committee, commencing with annual equity awards
granted to senior executives in 2010.
     6. Termination of Employment
     The Agreement Term will be terminated upon the occurrence of any of the
following events:
     (a) Resignation for Good Reason. The Executive may voluntarily terminate
his employment hereunder for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean:
(i) Any material breach of this Agreement by the Company (where the Company
fails to cure such breach within ten (10) business days after being notified in
writing by Executive of such breach);
(ii) The material diminution, without Executive’s written consent, of
Executive’s position, title, authority, duties or responsibilities as indicated
in the Employment Agreement, or the appointment of any other person, without
Executive’s written consent, to perform any material part of such duties,
including without limitation, the failure of Executive to have such duties and
responsibilities with respect to the acquiring entity following a Change in
Control (as defined below);

4



--------------------------------------------------------------------------------



 



(iii) Executive not being elected as a member of the Board by the Company’s
shareholders or being removed from the Board without cause in accordance with
the Company’s bylaws;
(iv) A Change in Control; and
(v) The failure by the Company to obtain the assumption in writing of its
obligation to perform under the Agreement by any successor to all or
substantially all of the assets of the Company.
Executive may terminate his employment for Good Reason by providing the Company
thirty (30) days’ written notice setting forth in reasonable specificity the
event that constitutes Good Reason, within ninety (90) days of the occurrence of
such event. During such thirty (30) day notice period, the Company shall have
the opportunity to cure (if curable) the event that constitutes Good Reason, and
if not cured within such period, Executive’s termination will be effective upon
the expiration of such cure period. For purposes of this Agreement (other than
Section 5 hereof), “Change in Control” shall be as defined under the Plan on the
date of the Change in Control or as defined under the Plan on the date hereof,
whichever is more favorable to Executive.
     (b) Resignation without Good Reason. The Executive may voluntarily
terminate his employment hereunder for any reason at any time, including for any
reason that does not constitute Good Reason.
     (c) Termination for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, the Executive
shall be considered to be terminated for “Cause” only upon the occurrence of the
following:
(i) A material breach of this Agreement by Executive (where Executive fails to
cure such breach within ten (10) business days after being notified in writing
by the Company of such breach);
(ii) Executive’s failure (except where due to a physical or mental incapacity)
to substantially perform his material duties with respect to the Company which
continues beyond ten (10) days after a written demand for substantial
performance is delivered to Executive by the Company;
(iii) Executive engaging in or causing an act of willful misconduct that has a
material adverse impact on the reputation, business, business relationships or
financial condition of the Company;
(iv) Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony, or any crime involving moral turpitude not involving a traffic offense;

5



--------------------------------------------------------------------------------



 



(v) Executive’s willful refusal to perform the specific lawful directives of the
Board which are consistent with the scope of Executive’s duties and
responsibilities hereunder.
provided, however, that no action taken by Executive in the reasonable, good
faith belief that it was in the best interests of the Company shall be treated
as a basis for termination of Executive’s employment for Cause under clause
(i) above, and no failure of Executive or the Company to achieve performance
goals, alone, shall be treated as a basis for termination of Executive’s
employment for Cause under clause (ii) or (v) above.
     (d) Termination without Cause. The Board shall have the right to terminate
the Executive’s employment hereunder other than for Cause at any time, subject
to the consequences of such termination as set forth in this Agreement.
     (e) Disability. The Executive’s employment hereunder shall terminate upon
his Disability. For purposes of this Agreement, “Disability” shall mean
Executive is eligible for disability payments under the Company’s long-term
disability plan, as in effect on the date hereof.
     (f) Death. The Executive’s employment hereunder shall terminate upon his
death.
     7. Compensation Upon Termination of Employment
     In the event the Executive’s employment by the Company is terminated during
the Agreement Term, the Executive shall be entitled to the severance payments
and benefits specified below:
     (a) Resignation for Good Reason; Termination without Cause. In the event
the Executive voluntarily terminates his employment hereunder for Good Reason or
is terminated by the Company other than for Cause, the Company shall pay the
Executive and provide him with the following:
     (i) Accrued Obligations. The Company shall pay and provide the Executive
with his Accrued Obligations. For purposes of this Agreement, “Accrued
Obligations” shall consist of the following: (A) accrued and unpaid Base Salary
and accrued and unused paid time off through the date of termination, (B) any
unpaid annual bonus with respect to any completed fiscal year of the Company
which has ended prior to the date of termination (except upon an involuntary
termination for Cause or the existence of Cause is found following a voluntary
termination), (C) all accrued and vested benefits under employee pension
(including 401(k)) and welfare plans in which Executive participates, in
accordance with applicable plan terms, and (D) unreimbursed business expenses
incurred through the termination date, in accordance with Company business
expense reimbursement policy.

6



--------------------------------------------------------------------------------



 



     (ii) Severance Payment. The Company shall pay the Executive an amount equal
to the sum of Executive’s annual Base Salary and an amount equal to the Target
Bonus Amount at the time of termination of employment (such sum hereinafter
defined as the “Severance Amount”). The Severance Amount shall be paid in 12
equal monthly installments beginning in the month immediately following the date
of the termination of employment.
     (iii) Equity Rights. The vesting and exercisability of any outstanding
stock options or other equity awards held by Executive at the time of
termination of employment will be governed by the terms of such awards.
     (iv) Company-Paid Continuation Coverage. Following the date of the
Executive’s termination of employment, the Executive and his eligible dependents
shall be entitled to continue participating in the Company’s group medical,
dental, and other heath benefit coverages as required under the health care
continuation requirements of the Consolidated Omnibus Reconciliation Act of 1985
(“COBRA”). Such coverages shall be provided to Executive and his eligible
dependents for the 12-month period following the date of the Executive’s
termination of employment with the same employee cost-sharing as is provided to
employees of the Company generally during this 12-month period (the
“Company-Paid Continuation Coverage”).
     (b) Resignation without Good Reason; Termination for Cause; death;
Disability. In the event the Executive voluntarily terminates his employment
hereunder other than for Good Reason, is terminated by the Company for Cause, or
is terminated on account of death or Disability, the Company shall have no
obligations to Executive under this Agreement other than to pay Executive and
provide him with any Accrued Obligations. The vesting and exercisability of any
outstanding stock options or other equity awards held by Executive at the time
of any such termination of employment will be governed by the terms of such
awards.
     8. Change of Control In the event that the employment of the Executive is
terminated on or prior to the expiration of the one-year period immediately
following a Change of Control either (i) by the Executive for Good Reason or
(ii) by the Company other than for Cause, Executive will be entitled to the
payments and benefits provided in Section 7(a) hereof; provided that (A) if the
Change in Control occurs on or before December 31, 2007, the Severance Amount
provided in Section 7(a)(ii) hereof will be paid in a lump-sum within fifteen
days following termination of employment and (B) if the Change in Control occurs
after December 31, 2007, Executive will be entitled to a lump-sum payment equal
to two times the Severance Amount (as provided in Section 7(a)(ii) hereof),
payable within fifteen days of termination of employment, and be entitled to
Company-Paid Continuation Coverage (as defined in Section 7(a)(iv) hereof) for
24 months following termination of employment instead of the 12 months provided
in Section 7(a)(iv).

7



--------------------------------------------------------------------------------



 



     9. Parachute Tax Indemnity
     (a) If it shall be determined that any amount paid, distributed or treated
as paid or distributed by the Company to or for the Executive’s benefit (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 9) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, being hereinafter collectively referred to as
the “Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all federal, state and local taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing, if all taxes under Section 4999 of the
Code could be eliminated if the aggregate value of the Payments were reduced by
no more than 10%, then such Payments will be so reduced.
     (b) All determinations required to be made under this Section 9, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. The Accounting Firm shall be mutually agreed to by the Company and
Executive. All fees and expenses of the Accounting Firm shall be borne by the
Company. Any Gross-Up Payment, as determined pursuant to this Section 9, shall
be paid by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to this
Section 9 and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the Executive’s benefit.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later then ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of

8



--------------------------------------------------------------------------------



 



the 30-day period following the date on which it gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall: (i) give the Company any information reasonably
requested by the Company relating to such claim; (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company; (iii) cooperate with the Company in good faith in order to
effectively contest such claim; and (iv) permit the Company to participate in
any proceeding relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expense. Without limitation on the
foregoing provisions of this Section 9, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the Executive’s taxable year
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority, so long as such action does not have a
material adverse effect on the contest being pursued by the Company.
     (d) If, after the Executive’s receipt of an amount advanced by the Company
pursuant to this Section 9, the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of this Section 9) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the Executive’s receipt of an amount
advanced by the Company pursuant to this Section 9, a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

9



--------------------------------------------------------------------------------



 



     10. No Mitigation
     The Executive shall not be required to seek other employment or to reduce
any severance benefit payable to him under Section 7 or 8 hereof, and no such
severance benefit shall be reduced on account of any compensation received by
the Executive from other employment.
     11. Release
     All payments and benefits provided under Section 7(a)(ii) and (iv) hereof
shall be conditioned upon Executive’s executing and honoring a release of claims
in favor of the Company in the Company’s standard form for Company officers.
     12. Tax Withholding
     All compensation payable pursuant to this Agreement shall be subject to
reduction by all applicable withholding, social security and other federal,
state and local taxes and deductions.
     13. Restrictive Covenants
     (a) Covenant Not to Disclose Confidential Information. The Executive
acknowledges that during the course of his affiliation with the Company he has
or will have access to and knowledge of certain information and data which the
Company considers confidential and the release of such information or data to
unauthorized persons would be extremely detrimental to the Company. As a
consequence, the Executive hereby agrees and acknowledges that he owes a duty to
the Company not to disclose, and agrees that without the prior written consent
of the Company, at any time, either during or after his employment with the
Company, he will not communicate, publish or disclose, to any person anywhere or
use, any Confidential Information (as hereinafter defined), except as may be
necessary or appropriate to conduct his duties hereunder, provided the Executive
is acting in good faith and in the best interest of the Company, or as may be
required by law or judicial process. The Executive will use his best efforts at
all times to hold in confidence and to safeguard any Confidential Information
from falling into the hands of any unauthorized person and, in particular, will
not permit any Confidential Information to be read, duplicated or copied. The
Executive will return to the Company all Confidential Information in the
Executive’s possession or under the Executive’s control whenever the Company
shall so request, and in any event will promptly return all such Confidential
Information if the Executive’s relationship with the Company is terminated for
any or no reason and will not retain any copies thereof. For purposes hereof the
term “Confidential Information” shall mean any information or data used by or
belonging or relating to the Company or any of its subsidiaries or Affiliates
that is not known generally to the industry in which the Company is or may be
engaged and which the Company maintains on a confidential basis, including,
without limitation, any and all trade secrets, proprietary data and information
relating to the Company’s business and products, price list, customer lists,
processes, procedures or standards, know-how, manuals, business strategies,
records, drawings, specifications, designed, financial information, whether or
not reduced to writing, or information or data which the Company advises the
Executive should be treated as confidential information.

10



--------------------------------------------------------------------------------



 



     (b) Covenant Not to Compete. The Executive acknowledges that he has
established and will continue to establish favorable relations with the
customers, clients and accounts of the Company and will have access to trade
secrets of the Company. Therefore, in consideration of such relations and to
further protect trade secrets, directly or indirectly, of the Company, the
Executive agrees that during the term of his employment by the Company and for a
period of twelve months from the date of termination of the Executive, the
Executive will not, directly or indirectly, without the express written consent
of the Company:
     (i) own or have any interest in or act as an officer, director, partner,
principal, employee, agent, representative, consultant or independent contractor
of, or in any way assist in, any business that competes with any business
engaged in by the Company (the “Competitive Businesses”);
     (ii) solicit clients, customers or accounts of the Company for, on behalf
of or otherwise related to any such Competitive Businesses or any products
related thereto; or
     (iii) solicit or in any manner influence or encourage any person who is or
shall be in the employ or service of the Company to leave such employ or service
for any other employment opportunity.
Notwithstanding anything in this Agreement to the contrary, the Company shall
have the option to continue to bind Executive to the provisions of this Section
13(b) for a period of twelve months following a termination of employment which
occurs after the expiration of the Agreement and the Agreement Term, provided
that, the Company provides Executive with the payments and benefits set forth in
Section 7(a) hereof.
     (c) Non-Disparagement. At all times following the date hereof, the
Executive shall express no opinions or views or knowingly take any other actions
that will adversely affect the business reputation or goodwill of the Company,
its affiliates, directors, officers or employees.
     (d) Specific Performance. Recognizing the irreparable damage will result to
the Company in the event of the breach or threatened breach of any of the
foregoing covenants and assurances by the Executive contained in paragraphs (a),
(b) or (c) hereof, and that the Company’s remedies at law for any such breach or
threatened breach will be inadequate, the Company and its successors and
assigns, in addition to such other remedies which may be available to them,
shall be entitled to an injunction, including a mandatory injunction, to be
issued by any court of competent jurisdiction ordering compliance with this
Agreement or enjoining and restraining the Executive, and each and

11



--------------------------------------------------------------------------------



 



every person, firm or Company acting in concert or participation with him, from
the continuation of such breach and, in addition thereto, he shall pay to the
Company all ascertainable damages, including costs and reasonable attorneys’
fees sustained by the Company by reason of the breach or threatened breach of
said covenants and assurances. The obligations of the Executive and the rights
of the Company, its successors and assigns under this Section 13 shall survive
the termination of this Agreement for the periods set forth above. The covenants
and obligations of the Executive set forth in this Section 13 are in addition to
and not in lieu of or exclusive of any other obligations and duties of the
Executive to the Company, whether express or implied in fact or in law. In
addition, the Executive further acknowledges that if he breaches any provision
of this Section 13 following his termination of employment with the Company, the
Executive will forfeit the right to any unpaid severance of other payments under
this Agreement. For purposes of this Section 13, “Company” shall include all
subsidiaries of the Company.
     (e) Potential Unenforceability of Any Provision. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against the Executive, the provisions hereof shall be rendered void
only to the extent that such judicial determination finds such provisions
unenforceable, and such unenforceable provisions shall automatically be
reconstituted and become a part of this Agreement, effective as of the date
first written above, to the maximum extent in favor of the Company that is
lawfully enforceable. A judicial determination that any provision of this
Agreement is unenforceable shall in no instance render the entire Agreement
unenforceable, but rather the Agreement will continue in full force and effect
absent any unenforceable provision to the maximum extent permitted by law.
     14. Indemnification
     To the fullest extent permitted by the indemnification provisions of the
Articles of Incorporation and Bylaws of the Company in effect as of the date of
this Agreement, and the indemnification provision of the laws of the
jurisdiction of the Company’s incorporation in effect from time to time, the
Company shall indemnify the Executive as a director, senior officer or employee
of the Company against all liabilities and reasonable expenses that may be
incurred in any threatened, pending or completed action, suit or proceeding, and
shall pay for the reasonable expenses incurred by the Executive in the defense
of or participation in any proceeding to which the Executive is a party because
of his service to the Company. The rights of the Executive under this
indemnification provision shall survive the termination of employment with
respect to events occurring prior to termination on a basis not less favorable
than is provided for any other director of the Company. In addition, during the
Agreement Term, Executive will be provided with Director & Officer coverage to
the same extent as any other director of the Company.

12



--------------------------------------------------------------------------------



 



     15. Successors
     (a) This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and any person, firm, corporation or other entity
which succeeds to all or substantially all of the business, assets or property
of the Company. As used in this Agreement, the “Company” shall mean the Company
as hereinbefore defined and any successor to its business, assets or property as
aforesaid which executes and delivers an agreement provided for in this
Section 15 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law. Notwithstanding the foregoing provisions of
this Section 15(a), this Agreement shall not be assignable by the Company
without the prior written consent of the Executive.
     (b) This Agreement and all rights of the Executive hereunder shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts are due and
payable to him hereunder, all such amounts, unless otherwise provided herein,
shall be paid to the Executive’s designated beneficiary or, if there be no such
designated beneficiary, to the legal representatives of the Executive’s estate.
     16. No Assignment
     Except as to withholding of any tax under the laws of the United States or
any other country, state or locality, neither this Agreement nor any right or
interest hereunder nor any amount payable at any time hereunder shall be subject
in any manner to alienation, sale, transfer, assignment, pledge, attachment, or
other legal process, or encumbrance of any kind by the Executive or the
beneficiaries of the Executive or by his legal representatives without the
Company’s prior written consent, nor shall there be any right of set-off or
counterclaim in respect of any debts or liabilities of the Executive, his
beneficiaries or legal representatives, except in the case of termination of
employment for Cause; provided, however, that nothing in this Section 16 shall
preclude the Executive from designating a beneficiary to receive any benefit
payable on his death, or the legal representatives of the Executive from
assigning any rights hereunder to the person or persons entitled thereto under
his will or, in case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his estate.
     17. Entire Agreement
     This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof and, except as specifically provided
herein, cancels and supersedes any and all other agreements between the parties
with respect to the subject matter hereof. Any amendment or modification of this
Agreement shall not be binding unless in writing and signed by the Company and
the Executive. Notwithstanding the foregoing, the parties hereto shall enter
into stock option agreements in respect of the Time-Vested Option and the
Performance-Vested Options, setting forth terms and conditions consistent with
the provisions of this Agreement and such other terms and conditions approved by
the Compensation Committee and consistent with the Plan.

13



--------------------------------------------------------------------------------



 



     18. Severability
     In the event that any provision of this Agreement is determined to be
invalid or unenforceable, the remaining terms and conditions of this Agreement
shall be unaffected and shall remain in full force and effect, and any such
determination of invalidity or unenforceability shall not affect the validity or
enforceability of any other provision of this Agreement.
     19. Notices
     All notices which may be necessary or proper for either the Company or the
Executive to give to the other shall be in writing and shall be delivered by
hand or sent by registered or certified mail, return receipt requested, or by
air courier, to the Executive at the following address (or such other address as
the Executive may designate by written notice to the Company):
Terrance J. Bieker
431 Indies Drive
Orchid, Florida 32963
and shall be sent in the manner described above to the Secretary of the Company
at the Company’s principal executives offices at 12120 Sunset Hills Road,
Suite 600, Reston, Virginia 20190 or delivered by hand to the Secretary of the
Company, and shall be deemed given when sent, provided that any notice required
under Section 6 hereof shall be deemed given only when received. Any party may
by like notice to the other party change the address at which he or they are to
receive notices hereunder.
     20. Governing Law
     This Agreement shall be governed by and enforceable in accordance with the
laws of the State of Virginia, without giving effect to the principles of
conflict of laws thereof.
     21. Arbitration
     Except that injunctive relief is available for any breach of restrictive
covenants, any controversy or claim arising out of, or related to, this
Agreement, or the breach thereof, shall be settled by binding arbitration in
Fairfax County, Virginia in accordance with the rules then obtaining of the
American Arbitration Association, and the arbitrator’s decision shall be binding
and final, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof. Each party will pay one-half of the arbitration
expenses and his or its own legal fees and costs; provided, in any dispute after
a Change in Control, the Company (or successor) will pay all arbitration fees,
and all of Executive’s reasonable legal expenses if Executive prevails on at
least one material issue in dispute, as determined by the arbitrator.
Notwithstanding any other provision of this Agreement, obligations of the
parties under this Section 21 shall survive any termination of employment.

14



--------------------------------------------------------------------------------



 



     22. Section 409A
     To the extent applicable, it is intended that this Agreement comply with
the provisions of Section 409A of the Code, and this Agreement shall be
construed and applied in a manner consistent with this intent. To the extent the
Company determines necessary to comply with Section 409A of the Code, payments
hereunder will be delayed for six months or such longer period following
Executive’s termination of employment to the extent such delay is necessary to
avoid adverse tax consequences under Section 409A of the Code.
[Rest of page intentionally omitted]

15



--------------------------------------------------------------------------------



 



     WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

            EXECUTIVE
      /s/ Terrance J. Bieker       Terrance J. Bieker   

            PRA INTERNATIONAL
      /s/  Robert E. Conway     By: Robert E. Conway     Title: Director,
Chairman of the Compensation Committee          

